Title: To George Washington from William Stephens Smith, 12 October 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            New York 12th Octr 1783
                        
                        I have the honor of informing your Excellency, that I inspected yesterday morning, the following british
                            Regiments bound for Halifax Viz. 17th 33d 37th 42d 54th & 57th. The fleet sailed in the afternoon.
                        I am still of opinion that the evacuation will be compleat within the time mentioned in my last—I am Your
                            Excellency’s Most Obliged Servt
                        
                            W.S. Smith
                        
                    